Citation Nr: 0010252	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied entitlement to special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate.  In December 1999, the RO granted special monthly 
pension at the housebound rate, but denied special monthly 
pension based on the need for regular aid and attendance.  


FINDINGS OF FACT

1.  The veteran has been found to be permanently and totally 
disabled.  

2.  The veteran is currently nonservice-connected and 
evaluated at 100 percent for uncontrolled diabetes mellitus, 
Type II, with severe peripheral vascular insufficiency and 
diabetic polyneuropathy; at 40 percent for amputation of the 
right leg at a lower level; at 30 percent for coronary artery 
disease, aortic stenosis, left ventricular hypertrophy, 
hypertensive heart disease, with chronic anticoagulation 
secondary to heart condition; at 10 percent for degenerative 
joint disease of the lumbosacral spine with moderate central 
spinal canal stenosis at L4-L5; and at 10 percent for 
varicose veins of the right leg.  The combined nonservice-
connected evaluation is 100 percent.  

3.  The veteran is no longer able to bathe himself, dress 
himself, or perform toileting by himself, and is unable to 
ambulate for any appreciable distance without a wheelchair.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. 
§§ 1502(b), 1521(d) (West 1991); 38 C.F.R. §§ 3.351(b)(c), 
3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is currently rated permanently and totally 
disabled for pension purposes based on uncontrolled diabetes 
mellitus, Type II, with severe peripheral vascular 
insufficiency and diabetic polyneuropathy, evaluated as 100 
percent disabling; amputation of the right leg at a lower 
level, evaluated as 40 percent disabling; coronary artery 
disease, aortic stenosis, left ventricular hypertrophy, 
hypertensive heart disease, with chronic anticoagulation 
secondary to heart condition, evaluated as 30 percent 
disabling; degenerative joint disease of the lumbosacral 
spine with moderate central spinal canal stenosis at L4-L5, 
evaluated as 10 percent disabling; and varicose veins of the 
right leg, evaluated as 10 percent disabling.  The combined 
nonservice-connected evaluation is 100 percent.  He has also 
been granted special monthly pension based on housebound 
status under 38 C.F.R. § 3.351(d)(2) (1999).  

Initial VA examination for special monthly pension in 
February 1997 disclosed that the veteran had been driven to 
his appointment by his wife.  He was not hospitalized and was 
not blind.  He had first received a diagnosis of diabetes 
mellitus in 1982 and was treated first with oral medications 
and later with insulin.  In 1996, he had undergone a below-
the-knee amputation of the right lower leg.  He also had a 
history of arterial hypertension.  

Physical examination revealed that he was well nourished and 
well developed, with erect posture and normal gait.  He was 
found able to carry out the activities of daily living 
without restriction in terms of his upper extremities, 
including the ability to attend to the needs of nature by 
himself.  As to the lower extremities, he was able to walk 
with a temporary leg prosthesis and the aid of two Canadian 
crutches.  He had no limitation of motion or deformities of 
the spine.  He was able to travel from his home to attend 
medical appointments and to visit relatives, although he had 
to be accompanied by his wife, as he experienced difficulty 
in standing from a sitting position and getting in and out of 
an automobile.  After walking for a while, he had pain in his 
stump and tired frequently.  During the course of a day, his 
activities began with putting on his temporary prosthesis, 
ambulating to the bathroom with the aid of Canadian crutches, 
attending to the needs of nature, washing, and shaving.  He 
could dress himself while seated.  He generally spent the day 
watching TV or napping.  He bathed by himself early every 
evening.  He was able to ambulate for only short distances, 
up to 200 feet, with the aid of Canadian crutches.  He 
appeared mentally sound and capable of managing his benefit 
payments.  Diagnoses were insulin-dependent diabetes 
mellitus, with peripheral neuropathy; status post below-the-
knee amputation, right lower extremity; and arterial 
hypertension.  

VA outpatient records from a prosthetic clinic in March and 
May 1997 disclose that the veteran could use a prosthesis in 
and out of his house for approximately one to two hours 
before encountering difficulties.  He had no fever, stump 
pain, numbness, redness, suppuration, or swelling.  When not 
using a prosthesis, he used a wheelchair or crutches.  He was 
found to be independent in activities of daily living and 
self care.  

A March 1998 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance disclosed that 
the veteran's gait was unstable, requiring assistive 
equipment.  He appeared acutely and chronically ill, with 
evidence of mild breathing distress at rest.  No significant 
impairment of the upper extremities for grip, fine movements 
or daily activities was found.  Due to a right leg after 
below-the-knee amputation, he required assistive equipment 
for walking.  There was swelling of both legs and moderately 
severe restriction in flexion, extension, and lateral 
movement of the spine.  Overall, this examiner described the 
veteran as a 61 year old diabetic, with severe peripheral 
artery disease, below-the-knee amputation of the right leg, 
severe aortic stenosis, and pulmonary hypertension.  The 
veteran also had a history of hyperlipidemia and poor control 
of glucose levels.  Recently, he had been put on 
anticoagulant therapy and had had recurrent urinary tract 
infections and hematuria.  As to ambulation the veteran was 
not able to walk except on limited occasions with the 
assistance of a pair of forearm crutches. 

A VA aid and attendance examination report in February 1999 
noted that the veteran had undergone multiple gated 
acquisition scan (MUGA) in 1998, which disclosed a history of 
left ventricular hypertrophy and coronary artery disease.  
Since he was wheelchair-bound and unable to drive or arrive 
at appointments by himself, he had to be accompanied to this 
medical appointment by his wife.  He was not currently 
hospitalized or bedridden and was not blind.  Although 
believed to be mentally capable of handling his funds, he was 
physically not able to do so.  Since he was unable to walk 
and relied on his wheelchair for ambulation, his daily 
activities consisted of staying at home, watching TV, 
sleeping, and sometimes being taken by his wife to nearby 
locations.  Examination disclosed that his posture and 
balance were poor and his gait unstable secondary to a left 
below the knee amputation.  Since he was unable to use a 
prosthesis secondary to pain and inability to use it, he used 
a wheelchair.  Although able to feed himself, he could not 
bathe, dress, or perform toileting without assistance.  The 
examiner stated that, in addition to the necessity of using a 
wheelchair, the veteran required the use of a bathing chair 
and all other equipment necessary for a wheelchair-bound 
patient with an amputation.  The examiner added that the 
veteran could leave home only for emergencies, medical 
appointments, and family rides.  Diagnoses were coronary 
artery disease, insulin dependent diabetes mellitus with 
complications, left below-the-knee amputation, and 
hypertensive heart disease, requiring anticoagulation 
therapy.  

A February 1999 VA examination for diabetes mellitus revealed 
varicose veins in right lower extremity, with hyperpigmented 
changes at the distal right lower extremity with decreased 
peripheral pulses, and a left below-the knee amputation with 
a well healed stump.  Neurologic examination showed decreased 
vibrations distally in right lower extremity and in both 
upper extremities.  The veteran had no history of bladder or 
bowel functional impairment.  The pertinent diagnoses were 
uncontrolled Type II diabetes mellitus, requiring insulin; 
severe peripheral vascular insufficiency; status post left 
below-the-knee amputation; and diabetic polyneuropathy.  

II.  Legal Analysis

The veteran has submitted evidence which is sufficient to 
justify a belief that his claim for aid and attendance is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
he has been afforded VA examinations, and has been offered 
the opportunity for RO and Board hearings, his case has been 
adequately developed for appellate purposes by the RO.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  See 38 U.S.C.A. §§ 1502(b), 
1521(d) (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).  Need 
for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
regular aid and attendance requires that the veteran be blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or that he be a patient in 
a nursing home because of mental or physical incapacity or 
that he establish a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a) (1999).  

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by the regulation, 
meets the criteria for aid and attendance.  Id.  It is not 
required that all of the disabling conditions be found to 
exist before a favorable rating may be made.  The performance 
of the necessary aid and attendance by a relative of the 
veteran rather than by a paid care provider will not prevent 
the granting of the additional allowance.  38 C.F.R. § 3.352 
(1999).  

At the outset, the Board points out that the regulatory 
standard for eligibility for additional pension based on the 
need for the aid and attendance of another person is 
stringent.  This veteran is not blind, nor is he bedridden or 
a patient in a nursing home.  He does not require the use of 
special prosthetic or orthopedic appliances needing frequent 
adjustment.  Moreover, the evidence does not show a degree of 
physical or mental limitations such as would require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  

On the other hand, recent examinations in February 1999 
suggest that the veteran's medical conditions had worsened to 
the extent that he is no longer capable of performing all of 
the activities of daily living.  Although he is able to feed 
himself and is mentally competent and thus able to protect 
himself from the hazards or dangers incident to his daily 
environment, he can no longer bathe, dress, or perform 
toileting by himself.  Additionally, because of poor balance 
and unstable gait due to his amputation and peripheral 
neuropathy, he is unable to ambulate for any appreciable 
distance without a wheelchair.  In terms of disability, 
eligibility for aid and attendance does not require that all 
of the enumerated factors of 38 C.F.R. § 3.352 be present.  
The presence of at least one is sufficient.  Turco v. Brown, 
9 Vet. App. 222 (1996).  

Accordingly, the evidence supports the veteran's claim for 
special monthly pension based on the need for regular aid and 
attendance.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the 
applicable criteria governing payment of monetary benefits.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


